MEMORANDUM OPINION
                                            No. 04-11-00625-CV

                                     EX PARTE Michael WUDTEE

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: September 21, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On August 26, 2011, relator filed a petition for writ of habeas corpus, complaining

Sheriff Amadeo Ortiz has failed to give him “good time” credit during his 180 day confinement

after being held in contempt for failure to pay child support. However, a relator is not entitled to

habeas corpus relief unless he was deprived of his liberty without due process of law, or if we

conclude the judgment ordering him confined is void. See In re Alexander, 243 S.W.3d 822, 824

(Tex. App.—San Antonio 2007, orig. proceeding). Relator has failed to meet his burden to show




1
  This proceeding arises out of Cause No. 2001-CI-01410, in the 224th Judicial District Court, Bexar County, Texas,
the Honorable Cathy Stryker presiding.
                                                                                     04-11-00625-CV


he is entitled to habeas corpus relief. Accordingly, relator’s petition for writ of habeas corpus is

DENIED.

                                                             PER CURIAM




                                               -2-